Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 6/28/2022, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The rejection of the Claims under 35 U.S.C. 101 previously set forth are maintained. 
The prior art rejections of the Claims under 35 U.S.C. 103 previously set forth are maintained. 
	The examiner appreciates the applicant noting where the support for the amendments are located in the specification. 
The Application was filed on 12/29/2020.
Claim(s) 1-20 are pending for examination. Claim(s) 1, 10, 15 is/are independent claim(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. The claim(s) recite(s) the idea of identifying time differences. This judicial exception is not integrated into a practical application because receiving events and notifying or prompting a user do not amount to significantly more. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because linking the abstract idea to a computing environment is not significantly more. Also, receiving events and notifying or prompting a user is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception
In analyzing the Applicant’s claims for subject matter eligibility we use the Alice Mayo framework. 
See MPEP 2106 - Patent Subject Matter Eligibility. 
In step 1 we determine that the claims are a "process, machine, manufacture, or composition of matter" the claims pass this test so we move to step 2A. 
Step 2A is a two-prong inquiry, in Prong One we determine whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception
In step 2A, Prong One we determine that the “detecting … ”, “comparing … ”, and “presenting …”, limitations in the claims are directed to a judicial exception, namely the abstract idea of idea of “identifying time differences between a calendar event and an agenda and notifying someone” which falls under the abstract idea of either: methods of organizing human activity; or a mental process, as described in MPEP 2106.04(a). 
People, either themselves or their assistants, have been identifying conflicts between meeting times, and between agendas and meeting times, and then notifying others of the conflict for hundreds, if not thousands of years. In addition, anyone who has ever reviewed an agenda and thought “Hum, these times don’t look right”, has had the experience recited in the claims.
This moves us to Prong Two. 
In Prong Two we use the factors discussed in 2106.04(d)(I) to determine that the abstract idea is not integrated to a practical application. Specifically, the claims take the abstract idea of idea of “identifying time differences between a calendar event and an agenda and notifying someone”, and merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). 
This moves us to step 2B. 
In step 2B, we determine that the claims do not recite significantly more than the judicial exception.  In claims 1, 19, 15, the Applicant performs these steps on an "electronic device", which does nothing more than link the abstract idea to a computer. 
 Although the applicant adds the ideas of receiving events and notifying or prompting a user to a computing device, the addition of a computing device does not add "something more" to the claims. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. This merely takes the abstract idea and says "apply it with a computer” which does not take it out of the realm of abstract ides. 
Therefore, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 10-12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar; Akash et al. US Pub. No. 2019/0156293 (Kumar) in view of Park; Christopher Shingee et al. US Pub. No. 2021/0374683 (Park).

Claim 1: 
	Kumar teaches: 
A method in an electronic device, the method comprising:
[Examiner’s Interpretation: the examiner interprets “agenda” to be a list of one or more things to do.]
detecting, by one or more processors, receipt of user input at a user interface defining a calendaring event notification comprising an agenda [¶ 0032-34, 54-55] (a potential event can include a checklist and this is a “calendaring event notification comprising an agenda”) [¶ 0005, 10, 30, 58] (receiving an indication of the active ongoing conversation, phone call, email, text message or chat conversation) [¶ 0048] (receive input);
[Examiner’s Note: the claims do not require the “calendaring event bounding time” and “agenda bounding time” to be from the same event.]
comparing, by the one or more processors, at least one calendaring event bounding time with at least one agenda bounding time [¶ 0004-16, 0027-29] (comparing the potential event and one or more existing events and determining that a conflict exists, a potential event is an “agenda”): and
where there is a mismatch between the at least one calendaring event bounding time and the at least one agenda bounding time, presenting, by the one or more processors [¶ 0004, 07-13, 28, 34-35, 53-54] (detect conflict) [¶ 0004, 11, 34, 62] (overlap in time is a “mismatch”) [¶ 0006, 12, 28, 30, 38, 58] (meeting agendas are usually sent using email messages or a calendar within the email application), a prompt at the user interface identifying that the mismatch exists [¶ 0004, 07, 13, 27-29, 35, 46, 53-55, 63-64] (provide conflict notifications to a user while the user is engaged in an ongoing conversation, notification of the conflict is a “prompt”).

	Kumar may teach, but Park teaches: 
	… agenda … [¶ 0058] (determine whether a meeting agenda has been associated with an electronic meeting invite), [¶ 0021, 40, 58-69, 106] (electronic calendar event may be associated with one or more of: a start time, an end time, a location, one or more invitees, one or more scheduling users, an agenda, one or more attachments, and/or an online attendance option and/or link), 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of smart reminders in Kumar and the method of identifying contextual data for calendar events in Park, with a reasonable expectation of success. 
	The motivation for this combination would have been to more easily manage a schedule [Park: ¶ 0001].

Claim 2: 
	Kumar teaches: 
The method of claim 1, wherein the prompt presents at least one remediating option for correcting the mismatch [¶ 0007, 63] (provide for display alternatives that reduce the conflict).

Claim 3: 
	Kumar teaches: 
The method of claim 2 wherein the at least one remediating option comprises editing one or both of the at least one calendaring event bounding time or the at least one agenda bounding time [¶ 0007, 63] (provide for display alternatives that reduce the conflict, alternative times are “editing” the “bounding time”).

Claim 4: 
	Kumar teaches: 
The method of claim 1, further comprising precluding transmission of the calendaring event notification until the mismatch is corrected [¶ 0027] (notifying the user before events are entered).

Claim 6: 
	Park teaches: 
The method of claim 1, wherein the agenda comprises an attachment attached to the calendaring event notification [¶ 0058-61] (determine whether a meeting agenda has been associated with an electronic meeting invite).

Claim 7: 
	Park teaches: 
The method of claim 1, wherein the agenda is linked to the calendaring event notification by a hyperlink [¶ 0021-22, 41] (identifying relevant documents (or links to documents) to surface as contextual information).

Claim 8: 
	Park teaches: 
The method of claim 1, wherein the detecting comprises parsing one or both of a subject heading or a body of the calendaring event notification to determine whether the agenda is defined by the body of the calendaring event, attached to the calendaring event notification as an attachment, or linked to the calendaring event notification by a hyperlink [claim 9] (subject line of the electronic meeting invitation).

Claim 9: 
	Kumar teaches: 
The method of claim 1, wherein the at least one calendaring event bounding time comprises one or both of a calendaring event commencement time or a calendaring event conclusion time, and the at least one agenda bounding time comprises one or both of an agenda commencement time or an agenda conclusion time [¶ 0021, 26, 74, 76] (a start time, an end time, a location, one or more invitees, one or more scheduling users, an agenda, one or more attachments, and/or an online attendance option and/or link).
		
Claims 10, 11, 12, 15, 16, 17: 
Claim(s) 10, 15 is/are substantially similar to Claim 1 and is/are rejected using the same art and the same rationale as Claim 1. 
Claim 1 is a “method” claim, claim 10 is a “device” claim and Claim 15 is a “method” claim, but the steps or elements of each claim are essentially the same. Claim 15 also recites receiving a calendar event “across a network” Kumar also teaches this [¶ 0037-40] (network to implement the system). 
Claim(s) 11, 16 is/are substantially similar to Claim 2 and is/are rejected using the same art and the same rationale as Claim 2. 
Claim(s) 12, 17 is/are substantially similar to Claim 3 and is/are rejected using the same art and the same rationale as Claim 3. 

Claim 14: 
	Kumar teaches: 
The electronic device of claim 10, wherein the one or more processors reside in a calendaring server in communication with the electronic device across a network [¶ 0037-40] (network with server to implement the system).


Claim(s) 5, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar; Akash et al. US Pub. No. 2019/0156293 (Kumar) in view of Park; Christopher Shingee et al. US Pub. No. 2021/0374683 (Park) in view of Keohane; Susann Marie et al. US Pub. No. 2008/0306997 (Keohane).
Claim 5: 
	Kumar, Park teach all the elements as shown above. 
Kumar, Park fail to teach, but Keohane teaches: 
The method of claim 1, further comprising modifying the calendaring event notification to identify the mismatch in addition to presenting the prompt [¶ 0040, 52] (an icon, a different font size, a different font type, bolding, or some other graphical indicator may be associated with these conflicting calendar invitations).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of smart reminders in Kumar and the method of identifying contextual data for calendar events in Park and the method of managing conflicting events in Keohane, with a reasonable expectation of success. 
	The motivation for this combination would have been for improving “managing conflicts between calendar invitations for events in an electronic calendar” [Keohane: ¶ 0008].
	
Claim(s) 19: 
Claim(s) 19 is/are substantially similar to Claim 5 and is/are rejected using the same art and the same rationale as Claim 5. 

Claim 20: 
	Keohane teaches: 
The method of claim 19, wherein the modifying the calendar event notification comprises one or more of highlighting text to identify the mismatch, changing a font of the text to identify the mismatch, applying a geometric object circumscribing the text to identify the mismatch, or applying arrows pointing to the text to identify the mismatch [¶ 0040, 52] (an icon, a different font size, a different font type, bolding, or some other graphical indicator may be associated with these conflicting calendar invitations).

Claim(s) 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar; Akash et al. US Pub. No. 2019/0156293 (Kumar) in view of Park; Christopher Shingee et al. US Pub. No. 2021/0374683 (Park) in view of Meunier; Jean-Luc et al. US Pub. No. 2011/0302251 (Meunier).
Claim 13: 
	Kumar, Park teach all the elements shown above.  
	Kumar, Park fail to teach, but Meunier teaches: 
The electronic device of claim 11, the mismatch occurring when the calendaring event notification is received from another electronic device across a network, the at least one option to remediate the mismatch comprising sending a notification to the another electronic device indicating that the mismatch exists [¶ 0078, 115, 130] (update module can notify participants).
	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of smart reminders in Kumar and the method of identifying contextual data for calendar events in Park with the method of detecting conflicts in Meunier, with a reasonable expectation of success. 
	The motivation for this combination would have been improving conflict resolution in calendar and email systems [Meunier: ¶ 0003-05].
	
Claim(s) 18: 
Claim(s) 18 is/are substantially similar to Claim 13 and is/are rejected using the same art and the same rationale as Claim 13. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Monte; Charles US 20180095938 teaches: display dialog if there is a conflict; recognizing schedule conflicts and options for a resolution. 
Bhogal; Kulvir S. et al. US 20090281860 teaches: email/calendar; alternative meeting time to resolve scheduling conflicts; in order to accept the meeting invitation, the individual may have to cancel any other conflicting meetings on their schedule

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.

35 USC 101 Rejection: 
It should be noted that January 7, 2019 Guidance, (Guidance), cited by applicant (see remarks page 7), has been superseded by the 2019 update to the MPEP. The documents updated in the Ninth Edition, Revision 10.2019 of the MPEP dated June 2020 include changes that became effective in October 2019 or earlier.
The examiner has used the updated MPEP to formulate the 35 USC 101 rejection.  

The applicant argues that “None of these limitations recite subject matter that falls within any of the three groupings identified by the Commissioner in the Guidance.”  (Response page 8). 
The examiner respectfully disagrees. 
In step 2A, Prong One we determine that the “detecting … ”, “comparing … ”, and “presenting …”, limitations in the claims are directed to a judicial exception, namely the abstract idea of idea of “identifying time differences between a calendar event and an agenda and notifying someone” which falls under the abstract idea of either: methods of organizing human activity; or a mental process, as described in MPEP 2106.04(a). 
People, either themselves or their assistants, have been identifying conflicts between meeting times, and between agendas and meeting times, and then notifying others of the conflict for hundreds, if not thousands of years. This falls under the abstract idea of either: methods of organizing human activity; or a mental process. In addition, anyone who has ever review an agenda and said or thought “Hum, these times don’t look right?”, has had the experience recited in the claims. 
Simply adding this functionality to a computer does NOT constitute a “practical application” of the abstract idea. 
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
In Prong Two we use the factors discussed in 2106.04(d)(I) to determine that the abstract idea is not integrated to a practical application. Specifically the claims take the abstract idea of idea of “identifying time differences between a calendar event and an agenda and notifying someone”, and merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). 
This moves us to step 2B. 
In step 2B, we determine that the claims do not recite significantly more than the judicial exception.  In claims 1, 19, 15, the Applicant performs these steps on an "electronic device", which does nothing more than link the abstract idea to a computer. 
 Although the applicant adds the ideas of receiving events and notifying or prompting a user to a computing device, the addition of a computing device does not add "something more" to the claims. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. This merely takes the abstract idea and says "apply it with a computer” which does not take it out of the realm of abstract ides. 
Therefore, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 

35 USC 103 Rejection: 
The applicant argues that “the combination cannot provide the claimed prompt where bounding times from a calendaring event and bounding times from an agenda of the same calendaring event are in conflict.” (response pages 12, 15). 
The examiner respectfully disagrees. 
In brief, the claims DO NOT require the agenda and calendar event to be from the SAME “calendaring event”.
The claims recite “receipt of …  a calendaring event notification comprising an agenda” and “comparing … at least one calendaring event bounding time with at least one agenda bounding time”. But the claims DO NOT require the “calendaring event bounding time” and the “agenda bounding time” to be part of the “calendaring event notification”
 As shown below in the BRI discussion below, the claims do not require “agenda of the same calendaring event” because “a calendaring event notification comprising an agenda” and “at least one calendaring event bounding time with at least one agenda bounding time” can be different. 
Even if this was required by the claims, it would be an obvious variation to compare times from the same event, if the prior art already teaches comparing agenda items from to a different event. 
Kumar teaches detecting conflicts between events [¶ 0004, 07-13, 28, 34-35, 53-54]. These events can include a checklist, and a checklist is a “calendaring event notification comprising an agenda”) [¶ 0032-34, 54-55]. After the conflict is detected the user is notified [¶ 0004, 07, 13, 27-29, 35, 46, 53-55, 63-64]. 

To take the long way around, the claims are incredibly broad and do not limit the bounds of the invention much at all. 
The applicant may be their own lexicographer. To do this the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess (see MPEP 2111.01(IV)). If the applicant does not do this, the claims are given the broadest reasonable interpretation of the claims consistent with the specification (BRI) (see MPEP 2111). 
Merriam-Webster defines agenda as “a list or outline of things to be considered or done” (see https://www.merriam-webster.com/dictionary/agenda). This means that in the broadest reasonable interpretation of the claims consistent with the specification “agenda” simply means “a list or outline of things to be considered or done”. Since a list or outline can be a single item, in the case of the present claims and “agenda” simply means “something to be done”. 
In the BRI, an agenda does not even require a time, just something to be done. However, the claims require the agenda to have an “agenda bounding time”. There is no mention of the type of time or boundary, this could be something as simple as “cut the grass this week”.  
What the claims recite, with one of many possible BRIs: 
detecting, by one or more processors, receipt of user input at a user interface defining a calendaring event notification comprising an agenda 
[BRI: any calendar event with at least one item to be done. This could be as simple as “Meeting at 4:00”, or “Performance Review at 4:00”, or “cut the grass this week”.]
comparing, by the one or more processors, at least one calendaring event bounding time with at least one agenda bounding time; 
[BRI: the “at least one calendaring even” is different than the “calendaring event notification” and there is a comparison of these two times. “Meeting at 4:00” could conflict with “leave for the day and 3:00”, or “Product review at 4:00” could conflict with “Performance Review at 4:00”, or “On Vacation” could conflict with “cut the grass this week”.]
where there is a mismatch between the at least one calendaring event bounding time and the at least one agenda bounding time, presenting, by the one or more processors, a prompt at the user interface identifying that the mismatch exists
[BRI: notify the user there is a time conflict.]

What the claims do no recite that is in the specification: The claims do not recite what an “agenda” is, what is in the “agenda”, if the “agenda” is part of the calendar even or a separate attachment, how the “calendaring event notification” and “agenda” are related. 
The claims do not recite what the “calendar event bounding time is”, what format it is in, what it is used for, how it is used, what it is used for. Same goes for the “agenda bounding time” 
The claims do not recite what the “mismatch” is, how it is defined, how it is calculated, what format it is in, and so forth. 
Put plainly, the claims do NOT set up many limits on what the terms mean so the BRI of the claims is incredibly broad. 
As shown above in the BRI discussion, the claims do not require “agenda of the same calendaring event” because “a calendaring event notification comprising an agenda” and “at least one calendaring event bounding time with at least one agenda bounding time” can be different. 
Kumar teaches detecting conflicts between events [¶ 0004, 07-13, 28, 34-35, 53-54]. These events can include a checklist, and a checklist is a “calendaring event notification comprising an agenda”) [¶ 0032-34, 54-55]. After the conflict is detected the user is notified [¶ 0004, 07, 13, 27-29, 35, 46, 53-55, 63-64]. 
Because of the breadth of the claims the prior art easily reads on the limitations. 

Suggested Amendment: 
For the claims to recite what the applicant claims the following amendment would be necessary: 
detecting, by one or more processors, receipt of user input at a user interface defining a calendaring event notification comprising an agenda, wherein the calendaring event contains at least one calendaring event notification and the agenda contains at least one agenda bounding time;
comparing, by the one or more processors, the at least one calendaring event bounding time with the at least one agenda bounding time: and … 

Note regarding the amendment: 
This amendment would not make the claims allowable. Even if this amendment was incoporated, and the calendar event and agenda event were part of the same notification, Kumar would still read on the claims. Kumar teaches comparing times from different events and agendas, but it would be an obvious variation to compare times from the same event, if the prior art already teaches comparing agenda items from to a different event. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov